Case 1:20-cr-00398-GBD Document7 Filed 08/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ 2 ol LL re
UNITED STATES OF AMERICA TO BE FILED UNDER SEAL
ye PARTIAL UNSEALING ORDER
GUTEMBERG DOS SANTOS, . 20 Cr. 398 ( )
Defendant.
eee ema = -_- - _ = eae -_- = —_ x

Upon the application of the United States, by the Acting
United States Attorney for the Southern District of New York,
Audrey Strauss, by Assistant United States Attorneys Elizabeth
Espinosa, Kiersten Fletcher, and Cecilia E. Vogel, of counsel;

Tt is found that the Indictment (the “Indictment”} and the
arrest warrant issued for the above-captioned defendant and filed
under seal on August 6, 2020 are currently sealed, and the United
States Attorney’s Office has applied to have the Indictment and
arrest warrant unsealed for the limited purpose of permitting the
Government to disclose the indictment and arrest warrant to
government personnel, including those of a foreign government and
Interpol, as necessary to assist in the apprehension = and
extradition of the defendant to the United States; it is therefore

ORDERED that the Indictment and arrest warrant be PARTIALLY
UNSEALED. The Government shall be permitted to disclose the
Indictment and arrest warrant to government personnel, including

personnel of a foreign government and Interpol, as necessary to

 

 

 
Case 1:20-cr-00398-GBD Document7 Filed 08/18/20 Page 2 of 3

assist in the apprehension and extradition of the defendant to the
United States. For all other purposes, the Indictment and arrest
warrant shall remain seaied.

I’ IS FURTHER ORDERED that this Order and the Government’s
application for this Order shail be sealed uniess and until the

Court orders otherwise. .

Dated: New York, New York
August 7,2020

 

Keven. Qurthariak Pre
THE HONORABLE KEVIN NATHANIEL FOK

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 
Case 1:20-cr-00398-GBD Document7 Filed 08/18/20 Page 3 of 3

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Molla Building
One Saint Andrew's Placa
New York, New York [0807

August 6, 2020

TO BE FILED UNDER SEAL
BY HAND

The Honorable Kevin Nathaniel Fox
United States Magistrate Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

 

Re: United States v. Gutemberg Des Santos, No.20 Cr. |}
Dear Judge Fox:

The Government writes to respectfully request that the Court enter a limited unsealing
order with respect to the above-referenced Indictment, which was filed under seal on August 6,
2020, and the related arrest warrant for the defendant named therein. Specifically, we request that
the Indictment and arrest warrant be unsealed for the limited purpose of permitting the Government
to disclose the Indictment and arrest warrant to government personnel, including those ofa foreign
government and Interpol, as necessary to assist in the apprehension and extradition of the
defendant to the United States. We request that the Indictment and arrest warrant otherwise remain
sealed until further order of the Court, and that this letter and the limited unsealing order be filed
under seal. A proposed order is enclosed for the Court’s consideration.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: /s/
Elizabeth Espinosa
Kiersten Fletcher
Cecilia E. Vogel
Assistant United States Attorneys
(212) 637-22 16/2238/1084

 

Enclosure

 
